DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for transmitting” in claim 26 line 2, “means for receiving” in claim 26 line 5, “means for receiving” in claim 27 line 2, and “means for transmitting” in claim 27 line 5, corresponding to para. 108.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, 15-16, 20-22, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Xiao et al. (US 2015/0219750 A1) hereinafter Xiao.
	Regarding claim 1, Xiao teaches a method for wireless communication by a user equipment (UE) (terminal/user equipment (UE); para. 552-553 and Fig. 31 element 3100 including transceiver 3110) comprising: transmitting, to one or more base stations (base station (BS); para. 222), a request to participate in a UE positioning procedure (in a positioning method, terminal sends positioning signal configuration reference information including positioning signal configuration demand , wherein the request indicates one or more parameters (positioning signal configuration demand information indicates multicarrier positioning signals; para. 156) to be used for transmission of positioning reference signals (PRS) as part of the UE positioning procedure (in a positioning method, positioning signal configuration reference information includes positioning signal configuration demand information; para. 221-222; positioning signal configured according to information in positioning signal configuration reference information; para. 155-156, positioning signal indicating positioning reference signal (PRS); para. 05); and receiving, from the one or more base stations (BS; para. 229), PRS transmitted in accordance with at least one of the parameters indicated in the request (terminal receives positioning signal from BS; para. 229 and Fig. 12 steps 1220-1230, positioning signal configured as multicarrier positioning signals based on positioning signal configuration reference information indicating multicarrier positioning signals; para. 155-156).
	Regarding claim 2, Xiao teaches the one or more parameters indicate resources to use for transmitting the PRS (positioning signal configuration demand information indicates multicarrier positioning signals; para. 156).
	Regarding claim 6, Xiao teaches the request is transmitted via radio resource control (RRC) signaling (terminal sends positioning signal configuration reference information via radio resource control (RRC) signaling; para. 242).
	Regarding claim 7, Xiao teaches the signaling related to the UE positioning procedure comprises: positioning reference signal (PRS) signaling (in a positioning method, terminal sends BS positioning signal configuration reference ; or signaling that indicates configuration information for positioning reference signal (PRS) signaling (in a positioning method, terminal sends BS positioning signal configuration reference information for PRS; para. 222-223).
	Regarding claim 8, Xiao teaches the configuration information is signaled via radio resource control (RRC) signaling (terminal sends positioning signal configuration reference information via RRC signaling; para. 242).

	Regarding claim 15, Xiao teaches a method for wireless communication by a base station (BS) (base station (BS); para. 553 and Fig. 33 element 3300 including transceiver 3310 ) comprising: receiving, from a user equipment (UE) (terminal/UE; para. 222), a request to participate in a UE positioning procedure (in a positioning method, BS receives from terminal positioning signal configuration reference information including positioning signal configuration demand information; para. 222 and Fig. 31 element 3100 including transceiver 3110), wherein the request indicates one or more parameters (positioning signal configuration demand information indicates multicarrier positioning signals; para. 156) to be used for transmission of positioning reference signals (PRS) as part of the UE positioning procedure (in a positioning method, positioning signal configuration reference information includes positioning signal configuration demand information; para. 221-222; positioning signal configured according to information in positioning signal configuration reference information; para. 155-156, positioning signal indicating positioning reference signal (PRS); para. 05); and transmitting, to the UE (terminal/UE; para. 228-230), PRS based on one or more of the parameters indicated in response to the request (BS transmits positioning signal to terminal; para. 229 and Fig. 12 steps 1220-1230, positioning signal configured as multicarrier positioning signals based on positioning signal configuration reference information indicating multicarrier positioning signals; para. 155-156).
	Regarding claim 16, Xiao teaches the one or more parameters indicate resources to use for transmitting the PRS (positioning signal configuration demand information indicates multicarrier positioning signals; para. 156).
	Regarding claim 20, Xiao teaches the request is received via radio resource control (RRC) signaling (BS receives positioning signal configuration reference information via radio resource control (RRC) signaling; para. 242).
	Regarding claim 21, Xiao teaches the signaling related to the UE positioning procedure comprises: positioning reference signal (PRS) signaling (in a positioning method, terminal sends BS positioning signal configuration reference information for PRS; para. 222-223); or signaling that indicates configuration information for configuring positioning reference signal (PRS) signaling (in a positioning method, BS receives from terminal positioning signal configuration reference information for PRS; para. 222-223).
	Regarding claim 22, Xiao teaches the configuration information is signaled via radio resource control (RRC) signaling (terminal sends positioning signal configuration reference information via RRC signaling; para. 242).

	Regarding claim 26, Xiao teaches an apparatus for wireless communication by a user equipment (UE) (terminal/user equipment (UE); para. 552-553 and Fig. 31  comprising: means for transmitting (element 3100 including transceiver 3110; Fig. 31 and para. 518), to one or more base stations (base station (BS); para. 222), a request to participate in a UE positioning procedure (in a positioning method, terminal sends BS positioning signal configuration reference information including positioning signal configuration demand information; para. 222 and Fig. 33 element 3300 including transceiver 3310), wherein the request indicates one or more parameters (positioning signal configuration demand information indicates multicarrier positioning signals; para. 156) to be used in the UE positioning procedure (in a positioning method, positioning signal configuration reference information includes positioning signal configuration demand information; para. 221-222; positioning signal configured according to information in positioning signal configuration reference information; para. 155-156, positioning signal indicating positioning reference signal (PRS); para. 05); and means for receiving (element 3100 including transceiver 3110; Fig. 31 and para. 518), from the one or more base stations (BS; para. 229), signaling related to the UE positioning procedure after sending the request (terminal receives positioning signal from BS; para. 229 and Fig. 12 steps 1220-1230, positioning signal configured as multicarrier positioning signals based on positioning signal configuration reference information indicating multicarrier positioning signals; para. 155-156).

	Regarding claim 27, Xiao teaches an apparatus for wireless communication by a base station (BS) (base station (BS); para. 553 and Fig. 33 element 3300 including transceiver 3310) comprising: means for receiving (Fig. 33 element 3300 , from a user equipment (UE) (terminal/UE; para. 222), a request to participate in a UE positioning procedure (in a positioning method, BS receives from terminal positioning signal configuration reference information including positioning signal configuration demand information; para. 222 and Fig. 31 element 3100 including transceiver 3110), wherein the request indicates one or more parameters (positioning signal configuration demand information indicates multicarrier positioning signals; para. 156) to be used in the UE positioning procedure (in a positioning method, positioning signal configuration reference information includes positioning signal configuration demand information; para. 221-222; positioning signal configured according to information in positioning signal configuration reference information; para. 155-156, positioning signal indicating positioning reference signal (PRS); para. 05); and means for transmitting (Fig. 33 element 3300 including transceiver 3310), to the UE (terminal/UE; para. 228-230), signaling related to the UE positioning procedure after receiving the request (BS transmits positioning signal to terminal; para. 229 and Fig. 12 steps 1220-1230, positioning signal configured as multicarrier positioning signals based on positioning signal configuration reference information indicating multicarrier positioning signals; para. 155-156).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 9-10, 14, 17-19, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Tooher et al. (US 2019/0141555 A1) hereinafter Tooher.
	Regarding claim 3, Xiao does not explicitly disclose the one or more parameters comprise at least one of a bandwidth (BW) for sending positioning reference signal (PRS) signaling, a periodicity for sending the PRS signaling, a number of symbols per slot for PRS signaling, a number of repeated slots for PRS signaling, a number of PRS occasions or any combination thereof.
	However, in the same field of endeavor, Tooher teaches the one or more parameters comprise at least one of a bandwidth (BW) for sending positioning reference signal (PRS) signaling, a periodicity for sending the PRS signaling (UE sends request including parameters for reference measurement resource (RMR)/PRS; para. 230 and 132 and 197, parameters include periodicity; para. 149), a number of symbols per slot for PRS signaling (UE sends request including parameters for RMR/PRS; para. 230, parameters include symbols within subframe; para. 149), a number of repeated slots for PRS signaling (UE sends request including parameters for RMR/PRS; para. 230, parameters include plurality of subframes; para. 149), a number of PRS occasions (UE sends request including parameters for RMR/PRS; para. 230, parameters include RMR/PRS instances; para. 259) or any combination thereof (combination of parameters; para. 149).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tooher with the system of Xiao, where Xiao's positioning (para. 07) along with Tooher's support of ultra-
	Regarding claim 4, Xiao does not explicitly disclose the one or more parameters indicate a quasi-colocation (QCL)/beam-direction to use for the UE positioning procedure.
	However, in the same field of endeavor, Tooher teaches the one or more parameters indicate a quasi-colocation (QCL)/beam-direction to use for the UE positioning procedure (RMR/PRS parameters include beam; para. 145 and 159).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tooher with the system of Xiao, where Xiao's positioning (para. 07) along with Tooher's support of ultra-low transmission latency (para. 79 and 165) increases the types of service that can be provided by supporting ultra-reliable and low-latency communications (URLLC) such as vehicular applications, vehicle-to-vehicle (V2V), and vehicle-to-everything (V2X).
	Regarding claim 5, Xiao does not explicitly disclose the one or more parameters include a desired positioning accuracy or a desired application for using results of the UE positioning procedure.
	However, in the same field of endeavor, Tooher teaches disclose the one or more parameters include a desired positioning accuracy (parameters include desired accuracy; para. 230) or a desired application for using results of the UE positioning procedure (parameters include purpose of RMR/PRS; para. 234).

	Regarding claim 9, Xiao teaches the PRS configuration is based on the one or more parameters in the request (positioning signal configured according to information in positioning signal configuration reference information including positioning signal configuration demand information that indicates multicarrier positioning signals; para. 155-156 and 221-222).
	Xiao does not explicitly disclose the signaling related to the UE positioning procedure comprises an acknowledgement bit.
	However, in the same field of endeavor, Tooher teaches the signaling related to the UE positioning procedure comprises an acknowledgement bit (UE acknowledges reception RMR/PRS activation/deactivation; para. 216, transmit/reception point (TRP)/BS acknowledges change in RMR/PRS; para. 249).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tooher with the system of Xiao, where Xiao's positioning (para. 07) along with Tooher's support of ultra-low transmission latency (para. 79 and 165) increases the types of service that can be provided by supporting ultra-reliable and low-latency communications (URLLC) such as vehicular applications, vehicle-to-vehicle (V2V), and vehicle-to-everything (V2X).
	Regarding claim 10, Xiao does not explicitly disclose the signaling related to the UE positioning procedure indicates one or more differences between configuration settings requested by the UE and configuration settings configured by at least one of the one or more base stations.
	However, in the same field of endeavor, Tooher teaches the signaling related to the UE positioning procedure indicates one or more differences between configuration settings requested by the UE (TRP/BS indicates change in RMR/PRS parameters requested by UE; para. 249) and configuration settings configured by at least one of the one or more base stations (UE determines RMR/PRS configuration by downlink signal from BS; para. 176-177 and 227, resources configured by TRP/BS; para. 278).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tooher with the system of Xiao, where Xiao's positioning (para. 07) along with Tooher's support of ultra-low transmission latency (para. 79 and 165) increases the types of service that can be provided by supporting ultra-reliable and low-latency communications (URLLC) such as vehicular applications, vehicle-to-vehicle (V2V), and vehicle-to-everything (V2X).
	Regarding claim 14, Xiao does not explicitly disclose transmitting a request to deactivate the UE positioning procedure.
	However, in the same field of endeavor, Tooher teaches transmitting a request to deactivate the UE positioning procedure (change in RMR/PRS parameters requested by UE; para. 249 where RMR/PRS configuration includes RMR/PRS deactivation; para. 178).


	Regarding claim 17, Xiao does not explicitly disclose the one or more parameters comprise at least one of a bandwidth (BW) for sending positioning reference signal (PRS) signaling, a periodicity for sending the PRS signaling, a number of symbols per slot for PRS signaling, a number of repeated slots for PRS signaling, or a number of PRS occasions.
	However, in the same field of endeavor, Tooher teaches the one or more parameters (reference measurement resource (RMR)/PRS requested by UE includes parameters; para. 230) comprise at least one of a bandwidth (BW) for sending positioning reference signal (PRS) signaling, a periodicity for sending the PRS signaling (parameters include periodicity; para. 149), a number of symbols per slot for PRS signaling (symbols within subframe; para. 149), a number of repeated slots for PRS signaling (RMR/PRS instances; para. 259), or a number of PRS occasions (combination of parameters; para. 149).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tooher with the system of Xiao, where Xiao's positioning (para. 07) along with Tooher's support of ultra-
	Regarding claim 18, Xiao does not explicitly disclose the one or more parameters indicate a quasi-colocation (QCL)/beam-direction to use for the UE positioning procedure.
	However, in the same field of endeavor, Tooher teaches the one or more parameters indicate a quasi-colocation (QCL)/beam-direction to use for the UE positioning procedure (RMR/PRS parameters include beam; para. 145 and 159).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tooher with the system of Xiao, where Xiao's positioning (para. 07) along with Tooher's support of ultra-low transmission latency (para. 79 and 165) increases the types of service that can be provided by supporting ultra-reliable and low-latency communications (URLLC) such as vehicular applications, vehicle-to-vehicle (V2V), and vehicle-to-everything (V2X).
	Regarding claim 19, Xiao does not explicitly disclose the one or more parameters include a desired positioning accuracy or a desired application for using results of the UE positioning procedure.
	However, in the same field of endeavor, Tooher teaches the one or more parameters include a desired positioning accuracy (parameters include desired accuracy; para. 230) or a desired application for using results of the UE positioning procedure (parameters include purpose of RMR/PRS; para. 234).

	Regarding claim 23, Xiao teaches the PRS configuration is based on the one or more parameters in the request (positioning signal configured according to information in positioning signal configuration reference information including positioning signal configuration demand information that indicates multicarrier positioning signals; para. 155-156 and 221-222).
	Xiao does not explicitly disclose the signaling related to the UE positioning comprises an acknowledgement bit.
	However, in the same field of endeavor, Tooher teaches the signaling related to the UE positioning comprises an acknowledgement bit (UE acknowledges reception RMR/PRS activation/deactivation; para. 216, transmit/reception point (TRP)/BS acknowledges change in RMR/PRS; para. 249).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tooher with the system of Xiao, where Xiao's positioning (para. 07) along with Tooher's support of ultra-low transmission latency (para. 79 and 165) increases the types of service that can be provided by supporting ultra-reliable and low-latency communications (URLLC) such as vehicular applications, vehicle-to-vehicle (V2V), and vehicle-to-everything (V2X).
	Regarding claim 24, Xiao does not explicitly disclose the signaling related to the UE positioning procedure indicates one or more differences between configuration settings requested by the UE and configuration settings configured by the base station.
	However, in the same field of endeavor, Tooher teaches the signaling related to the UE positioning procedure indicates one or more differences between configuration settings requested by the UE (TRP/BS indicates change in RMR/PRS parameters requested by UE; para. 249) and configuration settings configured by the base station (BS transmits downlink signal to UE, UE determines RMR/PRS configuration; para. 176-177 and 227, resources configured by TRP/BS; para. 278).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tooher with the system of Xiao, where Xiao's positioning (para. 07) along with Tooher's support of ultra-low transmission latency (para. 79 and 165) increases the types of service that can be provided by supporting ultra-reliable and low-latency communications (URLLC) such as vehicular applications, vehicle-to-vehicle (V2V), and vehicle-to-everything (V2X).
	Regarding claim 25, Xiao does not explicitly disclose receiving a deactivation request from the UE for deactivating the procedure.
	However, in the same field of endeavor, Tooher teaches receiving a deactivation request from the UE for deactivating the procedure (change in RMR/PRS parameters requested by UE; para. 249 where RMR/PRS configuration includes RMR/PRS deactivation; para. 178).
.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Tooher, and further in view of Takeda et al. (US 2019/0327762 A1) hereinafter Takeda.
	Regarding claim 11, the combination of Xiao and Tooher does not explicitly disclose the UE is in an idle mode and the request is transmitted via a physical random access channel (PRACH) sequence associated with a set of positioning reference signal (PRS) configuration parameters.
	However, in the same field of endeavor, Takeda teaches the UE is in an idle mode (UE in idle mode; para. 69) and the request is transmitted via a physical random access channel (PRACH) sequence (UE in idle mode transmits Physical Random Access CHannel (PRACH) message; para. 69 and Fig. 3 showing PRACH sequence, PRACH based on UE's use case for RS; para. 56 and 75) associated with a set of positioning reference signal (PRS) configuration parameters (PRACH configuration associated with RS pattern; para. 81 and 88 where RS pattern is reference signal configuration; para. 41, RS includes PRS; para. 125).

	Regarding claim 12, the combination of Xiao and Tooher does not explicitly disclose the UE receives the signaling related to the UE positioning via a response to the PRACH sequence transmission.
	However, in the same field of endeavor, Takeda teaches the UE receives the signaling related to the UE positioning via a response to the PRACH sequence transmission (UE receives random access response (RAR) message including RS pattern information; para 93 and Fig. 3 showing RAR message).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Takeda with the modified system of Xiao and Tooher, where Xiao and Tooher's modified system along with Takeda's configuration of reference signals (para. 12) improves channel estimation and reliability by configuring reference signals per user terminal.
	Regarding claim 13, the combination of Xiao and Tooher does not explicitly disclose the response initiates at least one of: a positioning reference signal (PRS) transmission; or an exchange of subsequent RACH messages.
	However, in the same field of endeavor, Takeda teaches the response initiates at least one of: a positioning reference signal (PRS) transmission; or an exchange of subsequent RACH messages (Fig. 3 showing subsequent RACH messages after RAR).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Takeda with the modified system of Xiao and Tooher, where Xiao and Tooher's modified system along with Takeda's configuration of reference signals (para. 12) improves channel estimation and reliability by configuring reference signals per user terminal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Tenny et al. (US 2019/0166452 A1) discloses a system and method for configuring and managing on-demand positioning reference signals.
	Razavi et al. (US 2019/0353746 A1) discloses a radio network node, location node, wireless device and methods performed therein for reporting measured positioning information.
	Siomina et al. (US 2016/0195601 A1) discloses positioning in a shared cell.
	Blankenship et al. (US 2020/0127785 A1) discloses transmitting positioning reference signals.

	Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413